J-S14038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA


                        v.

    CANDACE CHRISTY

                             Appellant               No. 878 EDA 2017


            Appeal from the Judgment of Sentence January 20, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0006458-2016


BEFORE: OTT, J., MCLAUGHLIN, J., and RANSOM, J.*

MEMORANDUM BY RANSOM, J.:                            FILED APRIL 26, 2018

        Appellant, Candace Christy, appeals from the judgment of sentence of

two years of reporting probation, imposed January 20, 2017, following a

stipulated trial resulting in her conviction for possession of a controlled

substance and purchasing a controlled substance from an unauthorized

person.1 We affirm.

        On December 5, 2015, Appellant was arrested and charged with the

above-mentioned offenses near the 7500 block of Torresdale Avenue and

Oakmont Street in the City and County of Philadelphia, Pennsylvania.

Appellant litigated a motion to suppress before the Municipal Court.




____________________________________________


1   35 P.S. §§ 780-113(a)(16) and (a)(19), respectively.

* Retired Senior Judge Assigned to the Superior Court.
J-S14038-18



      At the suppression hearing, Philadelphia Police Officer Stan Galiczynski

testified that he has been a police officer for eighteen years and has been

assigned to the Narcotics Enforcement Team for ten to twelve years. See

Notes of Testimony (N.T.), 6/22/16, at 9. During his employment as a police

officer, he has witnessed thousands of narcotics sales. Id.

      Around 6:00 p.m. on December 5, 2015, Officer Galiczynski and other

members of the 15th Police District Narcotics Enforcement Team set up

surveillance in the area of 7500 Torresdale Avenue and Oakmont Street to

investigate complaints of open air drug sales. See N.T., 6/22/16, at 6-7. At

approximately 6:45 p.m., Officer Galiczynski observed Appellant approach

Jamil Parker and Martin Hoffman. Id. After engaging in a brief conversation,

Appellant offered Mr. Hoffman money. Id. at 7. In exchange, Mr. Hoffman

reached into his jeans pocket, removed small objects from his pocket, and

handed them to Appellant. Id. Officer Galiczynski’s experience led him to

believe that this transaction was consistent with narcotics sales. Id. at 9.

      Appellant left, walking northbound on Torresdale.       Id. at 7.   Officer

Galiczynski radioed her description to backup officers.   Id.    Appellant was

stopped on the 4700 block of Meridian Street by Officer Stephen Burgoon. Id.

She was arrested and transported to the 15th district. Id. at 22-24. From

Appellant’s purse, officers recovered two clear plastic packets containing an

off-white chunky substance, later identified as crack cocaine, and two pill

bottles, one containing thirty-three pills of hydrocodone, and the other

containing thirty-eight pills of Xanax. Id. at 7-8.

                                     -2-
J-S14038-18



      Counsel argued that the officers lacked probable cause to arrest at the

moment Appellant was stopped, because her person was not searched until

she was taken back to headquarters.         Id. at 24-26.   Essentially, counsel

contended that at the time she was stopped, police officers did not know she

possessed drugs. Id. at 26.

      Appellant’s motion to suppress was denied; the matter proceeded

immediately to trial; and she was convicted of the above charges. Appellant

timely appealed for a trial de novo to the Court of Common Pleas, and the

matter proceeded to a stipulated waiver trial in August 2016, at which time

the facts as presented by Officers Galiczynsi and Burgoon were read into the

record.   Counsel presented no argument regarding the evidence.           At the

conclusion of the trial, the court convicted Appellant of possession and

purchase of controlled substances.

      In December 2016, after trial but prior to sentencing, counsel made an

oral motion for extraordinary relief pursuant to Pa.R.Crim.P. 704(B), and

argued that suppression counsel was an inexperienced attorney who did not

present “the best arguments.” See N.T., 12/12/16, at 6-7. Accordingly, she

requested the court reconsider the suppression hearing, because the

“testimony of the officers in this case does . . . cast a level of uncertainty as

to whether their version of what led them to stop Ms. Christy actually makes

sense.” Id. at 7. The court noted it could not reconsider the suppression




                                      -3-
J-S14038-18



issue, as it was litigated in the Municipal Court, and denied the motion.2 Id.

at 9.

        On January 20, 2017, the court sentenced Appellant to two years of

reporting probation and ordered her to continue drug treatment. Appellant

filed a motion seeking reconsideration of her sentence in which she asserted

her innocence. However, the trial court denied this motion.

        Appellant timely appealed.        Both Appellant and the trial court have

complied with Pa.R.A.P. 1925.

        On appeal, Appellant raises the following question for our review:

        Did not the lower court err in denying appellant’s motion to
        suppress the physical evidence as the police lacked probable
        cause to search and arrest appellant?

Appellant’s Brief at 3.

        Here, Appellant argues for the first time that there was no probable

cause to stop her because Officer Galiczynski did not provide sufficient

information regarding his training such that it could be considered by the

suppression court.       Id. at 11-15.         Accordingly, she contends the nexus

between his training and experience and his observation of an exchange

between Mr. Hoffman and Appellant was rendered ambiguous. Id.

        With regard to a motion to suppress,

        Our standard of review in addressing a challenge to a trial court’s
        denial of a suppression motion is whether the factual findings are
        supported by the record and whether the legal conclusions drawn
____________________________________________


2 See Phila. Cty. Crim. Div. R. 630 (outlining the procedure for Common Pleas
review of a suppression motion litigated in Municipal Court).

                                           -4-
J-S14038-18


     from those facts are correct. ... [W]e must consider only the
     evidence of the prosecution and so much of the evidence of the
     defense as remains uncontradicted when read in the context of
     the record as a whole. Those properly supported facts are binding
     upon us and we may reverse only if the legal conclusions drawn
     therefrom are in error.

Commonwealth v. Dixon, 997 A.2d 368, 372 (Pa. Super. 2010) (internal

citations and quotations omitted).

     Moreover,

     appellate review of an order denying suppression is limited to
     examination of the precise basis under which suppression initially
     was sought; no new theories of relief may be considered on
     appeal. See Commonwealth v. Malloy, 579 Pa. 425, 444, 856
     A.2d 767, 778 (2004) (concluding appellant’s claim of a Fifth
     Amendment violation was waived because such claim was not the
     “particular” theory advanced at the suppression hearing); see
     also Commonwealth v. Doyen, 848 A.2d 1007, 1011 (Pa.
     Super .2004) (stating that although the appellant challenged the
     admission of wiretap evidence              by way of a pre-
     trial suppression motion, his failure to raise a specific challenge to
     the authenticity of a particular judge’s signature precluded him
     from raising such a challenge for the first time on appeal), appeal
     denied, 579 Pa. 700, 857 A.2d 677 (2004).

Commonwealth v. Little, 903 A.2d 1269, 1272–73 (Pa. Super. 2006).

     Here, suppression counsel argued solely that the police lacked

reasonable suspicion and probable cause due to the fact that Appellant was

not searched upon being stopped. Counsel did not argue that officers lacked

probable cause based on inadequate testimony from Officer Galiczynski

regarding his training and experience. In her motion for extraordinary relief

following trial, counsel argued only that 1) suppression counsel was an

inexperienced attorney who did not present “the best arguments,” and 2) the

testimony of the police officers was rendered “uncertain.” However, because

                                     -5-
J-S14038-18



these arguments were not, in fact, presented at the suppression hearing, we

cannot now revisit them on appeal. Id. at 1272.

     Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/18




                                   -6-